IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT
                                         _______________

                                           m 00-60424
                                         Summary Calendar
                                         _______________



                                       DONALD I. COOLEY,

                                                             Plaintiff-Appellant,

                                              VERSUS

                      MISSISSIPPI DEPARTMENT OF TRANSPORTATION,

                                                             Defendant-Appellee.


                                   _________________________

                            Appeal from the United States District Court
                              for the Southern District of Mississippi
                                          (3:99-CV-799)
                                  _________________________
                                          April 26, 2001


Before SMITH, BENAVIDES, and                         whether the Americans with Disabilities Act
  DENNIS, Circuit Judges.                            contains a valid congressional abrogation of
                                                     Eleventh Amendment immunity. The district
PER CURIAM:*                                         court held that there is no abrogation. The
                                                     Supreme Court has now so held. Board of
   The parties agree that the sole issue is          Trustees of Univ. of Ala., 121 S. Ct. 955
                                                     (2001).

   *
                                                        AFFIRMED.
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR.
R. 47.5.4.